Case 2:20-bk-20007         Doc 320    Filed 03/03/20 Entered 03/03/20 09:48:35      Desc Main
                                     Document      Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 In Re: THOMAS HEALTH SYSTEM INC, et al.                          Case No. 20-20007
        Including consolidated cases,
              Debtor,
                                                                  Chapter 11

    LIMITED OBJECTION CONCERNING APPOINTMENT OF PATIENT CARE
  OMBUDSMAN BY KANAWHA COUNTY EMERGENCY AMBULANCE AUTHORITY

         COMES NOW Creditor Kanawha County Emergency Ambulance Authority

 (hereinafter “Ambulance Authority”), by counsel, with this limited objection to the

 appointment of a patient care ombudsman in this case, pursuant to 11 United States

 Code § 333. While the Ambulance Authority takes no position on whether an

 ombudsman is appointed or not, the Ambulance Authority requests that this Court be

 clear in its order to limit the authority of any potential ombudsman to its proper scope,

 which does not reach non-debtors.

         Specifically, the Ambulance Authority proffers to the Court the fact that its

 medical providers frequently transport patients of the Debtor between the Debtor’s

 various premises, and sometimes other medical facilities. During these transports,

 medical care is provided to the patients by the Ambulance Authority’s medical

 personnel, and are under the Ambulance Authority’s care, custody, and control during

 that time.

         As a non-debtor, the Ambulance Authority is beyond the scope of 11 U.S.C. §

 333(a)(1). Therefore, should this Court order the appointment of an ombudsman, that

 ombudsman would clearly be beyond its authority in any actions which occur under the

 control of the Ambulance Authority (or for that matter, any other non-debtor).




 ATTREF 9093, Doc. #1262
Case 2:20-bk-20007         Doc 320    Filed 03/03/20 Entered 03/03/20 09:48:35   Desc Main
                                     Document      Page 2 of 3


         THEREFORE, the Kanawha County Emergency Ambulance Authority

 respectfully requests that, should this Court enter an order appointment a patient care

 ombudsman under 11 U.S.C. § 333, that such an order explicitly exclude from the

 authority of the ombudsman all activities under the control of the Kanawha County

 Emergency Ambulance Authority and other non-debtors.

         The undersigned states that upon prior consultation with both counsel for the

 Debtors and the United States Trustee, he believes this limited objection is unopposed.




 Dated: March 3, 2020                        Respectfully submitted,

                                             /s/ E. Taylor George
                                             E. Taylor George (WVSB #8892)
                                             MACCORKLE LAVENDER, PLLC
                                             300 Summers Street, Suite 801
                                             Charleston, West Virginia 25301
                                             Ph: (304) 344-5600
                                             Fax: (304) 344-8141
                                             Counsel for Creditor Kanawha County
                                             Emergency Ambulance Authority




 ATTREF 9093, Doc. #1262
Case 2:20-bk-20007         Doc 320    Filed 03/03/20 Entered 03/03/20 09:48:35   Desc Main
                                     Document      Page 3 of 3


                          UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 In Re: THOMAS HEALTH SYSTEM INC, et al.                        Case No. 20-20007
        Including consolidated cases,
              Debtor,
                                                                Chapter 11


                                 CERTIFICATE OF SERVICE

         I, E. Taylor George, counsel for Union Williams Public Service District, do hereby
 certify that on March 3, 2020, I served a true and correct copy of the foregoing LIMITED
 OBJECTION CONCERNING APPOINTMENT OF PATIENT CARE OMBUDSMAN BY
 KANAWHA COUNTY EMERGENCY AMBULANCE AUTHORITY upon all
 counsel/parties of record, by mail or filing this pleading through the ECF system of the
 United States District Court for the Southern District of West Virginia, addressed to the
 following:

 Scott M. Hare                                     Debra A. Wertman
 200 First Avenue, Third Floor                     300 Virginia Street E., Room 2025
 Pittsburgh, Pennsylvania 15222                    Charleston, West Virginia 25301
 Attorney for Debtors                              United States Trustee

 Jared M. Tully
 500 Lee Street, East
 Charleston, West Virginia 25301
 Attorney for Debtors



                                             /s/ E. Taylor George
                                             E. Taylor George (WVSB #8892)
                                             MACCORKLE LAVENDER, PLLC
                                             300 Summers Street, Suite 801
                                             Charleston, West Virginia 25301
                                             Ph: (304) 344-5600
                                             Fax: (304) 344-8141
                                             Counsel for Creditor Kanawha County
                                             Emergency Ambulance Authority




 ATTREF 9093, Doc. #1262
